PER CURIAM.
Finding that appellee failed to refute appellants’ affirmative defenses of set-off, failure of consideration, and the non-existence of individual guarantees and that gen*1014uine issues of material fact remain as to these issues, we reverse the Order Granting Plaintiff’s Motion for Partial Summary-Judgment and the Order Denying Motion for Rehearing and remand the cause to the trial court for further proceedings. O’Neal v. Brady, 476 So.2d 294 (Fla. 3d DCA 1985); Fla.R.Civ.P. 1.510(c); see Steinberg v. Charles Sales Corp., 296 So.2d 601 (Fla. 3d DCA 1974), cert. denied, 308 So.2d 116 (Fla.1975); Fernandez v. Cunningham, 268 So.2d 166 (Fla. 3d DCA 1972); Emile v. First Nat’l Bank, 126 So.2d 305 (Fla. 3d DCA 1961).
Reversed and remanded.